Citation Nr: 1108711	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-05 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses for treatment at a non-VA medical facility incurred on August 18, 2008, to include emergency transportation expenses.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel
INTRODUCTION

The Veteran had active military service from June 1981 to March 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September and October 2008 determinations of the North Florida/South Georgia Veterans' Health System in Gainesville, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a September 2010 hearing conducted at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. Service connection has been established for hypertensive vascular disease, evaluated as 10 percent disabling; flat foot condition, evaluated as noncompensable; and a lung condition, also evaluation as noncompensable.  The Veteran's combined disability evaluation is 10 percent.  

2. The Veteran received medical care at Citrus Memorial Health Foundation on August 18, 2008, and was transported to the facility via ambulance services.

3. The Veteran's treatment was not needed in such an emergency that delay would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for reimbursement or payment of private medical expenses incurred on August 18, 2008, including emergency transportation expenses, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-17.1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The Board observes that the requirements under VCAA are not applicable where further assistance would not aid the Veteran in substantiating a claim, including if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2004); see also 38 U.S.C.A. § 5103A(a)(2) (the Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim').

As discussed in the decision below, resolution of the Veteran's claim wholly depends on the interpretation of relevant law with respect to whether the Veteran is entitled to payment or reimbursement of private medical expenses incurred for treatment at a non-VA medical facility.

VCAA notice is not required because this part of the claim involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the Veteran ineligible for the claimed benefit).

Analysis

The Veteran is claiming entitlement to reimbursement of private medical expenses incurred on August 18, 2008, for treatment at a non-VA medical facility.  In various statements, including an October 2008 notice of disagreement and a September 2010 hearing before the Board, the Veteran asserted that he sought emergency treatment due to withdrawal from morphine.  He asserts that his medication had been stolen, he was in severe pain and VA facilities were not feasibly available at the time he sought treatment.

Under 38 U.S.C.A. § 1728, VA may reimburse a Veteran for reasonable value of emergency treatment furnished in a non-VA facility, or in lieu of that, make payment directly to a hospital or other health care provider that furnished such treatment on behalf of the Veteran, if other requirements discussed below are met.  38 U.S.C.A. § 1725 (West 2002).  Generally, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing care or services required, VA may contract with non-VA facilities for care.

Reimbursement or payment for expenses not previously authorized may be made only under the following circumstances (all criteria a, b, and c must be met):

(a) for Veterans with service connected disabilities, treatment not previously authorized is rendered for (1) an adjudicated service-connected disability; or (2) a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability; or (3) any disability of a Veteran who is permanently and totally disabled as a result of a service-connected disability; or (4) for any illness, injury or dental disability in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31;

(b) such treatment was rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  

See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.52, 17.120.

Failure to satisfy any one of the three criteria (a, b, or c) listed above precludes VA from paying unauthorized medical expenses incurred at a private hospital.  See 38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130.

The record reflects that service connection is in effect for hypertensive vascular disease, a flat foot condition and a lung condition, with a combined disability evaluation of 10 percent.  The record indicates the Veteran was prescribed morphine to treat a neck disorder, a non-service-connected disability.  Thus, the Veteran does not meet the threshold criteria under 38 U.S.C. 1728.  Therefore, the Veteran is not eligible for medical expense reimbursement under 38 U.S.C. 1728 for the hospital treatment provided, regardless of the nature of the treatment.  38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability.

Because the Veteran did not meet the criteria for payment of authorized or unauthorized medical expenses of 38 U.S.C.A. § 1728 (West 2002), the Veteran's claim for payment must be considered under criteria for determining entitlement under the Veterans Millennium Healthcare and Benefits Act (Act), 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.  The provisions of the Act became effective as of May 29, 2000.

Pursuant to 38 C.F.R. § 17.1002, the Veterans Millennium Healthcare and Benefits Act provides for VA to make payment or reimbursement of costs for emergency treatment for non-service-connected disabilities in non-VA facilities, but only if all of the following criteria are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); (emphasis added)

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002 (a)-(i).

In the instant case, a review of the record indicates that of the requisite criteria set forth above, there is at least one that the Veteran does not satisfy.  Thus reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 cannot be granted for treatment on August 18, 2008.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(b).

After a review of the claims folder the Board finds that the Veteran's claim meets criteria (a), (c), and (e); that is, Citrus Memorial was an emergency care facility; a VA facility was not reasonably available; and at the time of the asserted emergency, the Veteran was enrolled in the VA health care system.  Further, given the fact that the Veteran appears to have been discharged directly from the emergency room, the Board sees no opportunity for transfer to a VA facility after the initial emergency, satisfying criterion (d).  Additionally, the Veteran is liable to Memorial for the cost of his care, satisfying criterion (f), and the Veteran has no other form of insurance, satisfying criterion (g).  Criteria (h) and (i) are not applicable to this claim. 

The pertinent issue in the instant case is therefore whether criterion (b) is satisfied; that is, whether a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In this regard, the Board again notes that regulations specify that this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  See 38 C.F.R. § 17.1002(b).

The record includes an opinion by a VA physician indicating that the treatment for which the Veteran is seeking payment was due to non-emergent conditions.  In this regard, the VA physician noted that the Veteran reporting running out of morphine on Sunday, August 17, 2008, and did not seek emergency treatment until late in the day on Monday, August 18, 2008.  Further, the VA physician found that use of an emergency department is inappropriate in cases of narcotic pain management.  

Nevertheless, criterion (b) may be satisfied if a prudent layperson would have expected that a delay in seeking immediate medical treatment would have been hazardous to life or health.  In the instant case, the Board finds this criterion has not been met.  In this regard, the Veteran testified at the September 2008 Board hearing that, at the time he sought emergency treatment, he was experiencing severe pain, rated at an eight or nine out of ten.  See September 2010 Board hearing transcript at 5.  He asserts that, at the time, he thought his life may have been in jeopardy.  Id. at 13.

At critical issue in the instant case is the Veteran's credibility.  In considering the Veteran's assertions as to the severity of his condition at the time he sought private medical treatment, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000).  In determining whether statements and evidence submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his reported symptomatology.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

As a fact-finding matter, the Board finds serious questions about the consistency, timing and accuracy of the Veteran's account to raise serious credibility issues with his statements and assertions.  Because of the inconsistent, contradictory nature of the Veteran's statements in light of the evidence of record as a whole, the Board finds that they are not credible with respect to the severity of his symptoms of morphine withdrawal.  

In this regard, the Board initially notes the Veteran ran out of his medication, and sought private medical treatment, on a Friday or Saturday.  See September 2010 Board hearing transcript at 15.  He asserts that he sought private treatment because he could not see his treating VA physician until the following Monday to obtain a refill on his prescription.  Id.  However, the record indicates the Veteran sought private medical treatment the evening of August 18, 2008, which was a Monday.  

Furthermore, when presenting to the emergency room, the Veteran reported that he had run out of his morphine the previous day.  However, the Veteran testified at the September 2010 Board hearing that he had taken his morphine the morning he sought private medical treatment.  See id. at 9-10.  In addition, a VA record dated August 18, 2008, the date the Veteran sought private medical treatment, indicates he spoke with staff at the VA Community Based Outpatient Clinic (CBOC) that morning, reporting that he was running out of his morphine but should have enough to last until his next refill on August 22, 2008.  

Finally, the Board calls into doubt the Veteran's assertion as to the reason he had run out of his prescribed morphine, leading to withdrawals for which he sought treatment.  In this regard, the Veteran reported that his medication had been stolen earlier in the week by houseguests.  See September 2010 Board hearing transcript at 7-8.  However, as noted above, the Veteran contacted the VA CBOC on August 18, 2008, reporting he was running low on his medication.  The Board notes the Veteran did not then report that his medication had been stolen by houseguests; he stated that he "may have taken an extra pill occasionally."  The Board finds it reasonable to believe that, had the Veteran's medication been stolen, he would have reported it as such when he contacted the VA CBOC.  Instead, as discussed above, he admitted he may have taken extra pills at times and should have enough to last until his next refill.

For the reasons discussed above, the Board finds the Veteran's statements as to the severity of his symptoms at the time he sought private medical treatment are not credible.  As such, combined with the VA physician's opinion, the Board finds that prudent layperson would not have expected that a delay in seeking immediate medical treatment would have been hazardous to life or health.  Therefore, based on these facts, criterion (b) has not been met.  See 38 C.F.R. § 17.1002.

Based on the foregoing, payment or reimbursement of private medical expenses incurred for treatment at a non-VA medical facility on August 18, 2008, is not warranted.  The evidence indicates that the Veteran's symptomatology at the time he sought treatment was not so severe such that a prudent layperson would not have expected that a delay in seeking immediate medical treatment would have been hazardous to life or health.  Therefore, the Veteran is not eligible to receive medical expense reimbursement.  See 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002.

As a final note, the Board observes the Veteran is also seeking reimbursement of emergency transportation costs incurred on August 18, 2008.  Reimbursement for ambulance services may be made for transporting a veteran to a facility only if, among other conditions are met, payment or reimbursement for emergency treatment provided by such facility is authorized under 38 U.S.C.A. § 1725.  See 38 C.F.R. § 17.1003 (2010).  As discussed above, payment or reimbursement of expenses for emergency treatment at Citrus Memorial on August 18, 2008, has been denied.  As such, payment or reimbursement for emergency transportation to such treatment must also be denied.  Id.  

Accordingly, for the reasons discussed above, pursuant to provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1002 and 17.1003, reimbursement for medical expenses incurred for medical services rendered by the non-VA treatment provider on August 18, 2008, to include emergency transportation, is not warranted.  The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved on the matter.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

The claim of entitlement to payment or reimbursement of private medical expenses for medical care incurred at a non-VA medical facility on August 18, 2008, to include emergency transportation, is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


